Citation Nr: 0812368	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  04-18 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total disability evaluation based upon 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to September 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine (RO).  In that rating decision, the RO denied 
entitlement to a total disability evaluation based upon 
unemployability due to service-connected disability (TDIU).  

In June 2007, the Board remanded this matter for additional 
development.

In so doing, the Board recognized that the veteran had raised 
issues of entitlement to service connection for additional 
disabilities (facial pain, headaches, and hearing loss)  The 
Board indicated that these matters should be adjudicated 
prior to addressing the claim for TDIU as their resolution 
could have had an impact on the decision to award TDIU.  
Accordingly, the Board instructed that the RO adjudicate the 
intertwined issues regarding service connection for facial 
pain, headaches and hearing loss; with the TDIU claim to be 
deferred pending the RO's adjudication of the claims for 
service connection.  

On remand, the RO did adjudicate the service connection 
claims.  They did so, however, in a February 2008 
supplemental statement of the case (SSOC), rather than by way 
of the standard rating decision usually employed to announce 
a decision by the agency of original jurisdiction (AOJ).  In 
effect, the RO announced decisions denying entitlement to 
service connection for headaches (on the basis that new and 
material evidence had not been submitted to reopen a 
previously final decision) and for hearing loss in the SSOC.  
[The RO correctly noted that service connection was already 
in effect for a disability associated with facial pain, which 
thus will not be discussed further.]

Under VA regulations, the AOJ will inform a claimant of 
appellant rights in each notification of a determination of 
entitlement or non-entitlement to VA benefits.  38 C.F.R. 
§ 19.25.  All questions of law and fact necessary to a 
decision by VA are subject to review on appeal to the 
Secretary of VA, in decisions made by the Board.  38 C.F.R. 
§ 20.101.  An appeal to the Board consists of a timely filed 
notice of disagreement to a decision of the agency of 
original jurisdiction (RO) and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Only after this procedure will an appeal 
to the Board be perfected.

With the February 2008 supplemental statement of the case, 
the RO announced a decision to deny service connection for 
headaches and for hearing loss.  At no time prior to that 
statement of the case did the RO notify the veteran in 
writing of its decision on these claims; or of his appellant 
rights with respect to them.   
 
The law requires that a veteran and his representative will 
be notified in writing of decisions affecting the payment of 
benefits or granting relief (generally via a rating 
decision).  All notifications will advise the veteran of the 
reason for the decision, the effective date of the decision, 
the right to a hearing, and the right to initiate an appeal 
by filing a Notice of Disagreement.  Further, any notice that 
VA has denied a benefit sought will include a summary of the 
evidence considered.  38 C.F.R. § 3.103(f) (2005).

In sum, at no time prior to the February 2008 SSOC did the RO 
notify the veteran in writing of its decision on his claim 
for entitlement to service connection for headaches or for 
hearing loss.  The issues involving entitlement to service 
connection for headaches and hearing loss must be returned to 
the AOJ for the RO to issue a proper rating decision to cure 
the procedural defects, including to provide notice of 
appellant rights including the right to initiate an appeal by 
filing a Notice of Disagreement.

The issue on appeal, involving entitlement to a TDIU, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action is required in properly developing the veteran's 
claims on appeal.  

In June 2007, the Board remanded the case to the RO for 
development.  The Board instructed the RO to request, with 
the veteran's assistance, copies of pertinent treatment 
records from Takeo Kawamura, M.D., and Henry H. Atkins, II, 
M.D.  

Subsequently, after receiving notice from the RO on this 
matter, the veteran responded that he had no further 
information or evidence to give VA.  Nevertheless, he also 
submitted a VA Form 21-4142, Authorization and Consent to 
Release Information to the VA.  With that form, the veteran 
authorized the Stillwater Family Practice of Bangor, Maine, 
to release records to VA.  Research of internet sources show 
that Dr. Atkins and possibly Dr. Kawamura are associated with 
that practice.  Review of the claims files reflects that 
after that, however, VA did not request any records from that 
practice.  
  
The United States Court of Appeals for Veterans Claims has 
held that the RO's compliance with the Board's Remand 
instructions is neither optional nor discretionary. Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore, the case must 
be remanded to the RO for compliance with the June 2007 
Remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request medical records 
regarding treatment of the veteran from 
the Stillwater Family Practice, of 78 
Ridgewood Drive, Bangor, Maine 04401, to 
specifically include any records of 
treatment by Drs. Takeo Kawamura, and/or 
Henry H. Atkins, II.  See the veteran's 
completed Form 21-4142, dated in February 
2008.

2.  The RO should send the appellant 
written notice that addresses the reasons 
and bases for the denial of the claims of 
entitlement to service connection for (1) 
headaches and (2) hearing loss.  

Such notice should include required 
information on the appellant's right to 
file an appeal within one year from the 
date of mailing of the notice of the 
adverse determination.  Ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied. See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

The RO should return the matters to the 
Board only if the appellant initiates and 
completes an appeal in accordance with the 
provisions of 38 U.S.C.A. § 7105 (West 
2002).    The RO should not return the 
case to the Board if no appeal is 
initiated and perfected as to the claims 
of entitlement to service connection for 
(1) headaches and/or (2) hearing loss.

3.  Subsequently, following any additional 
development deemed appropriate by the RO, 
the RO should readjudicate the claim on 
appeal.  If a determination remains 
unfavorable to the appellant, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable time 
period during which the veteran can 
respond.  Thereafter, the RO should return 
the case to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655.  
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

